Case 2:20-cv-10998-DMG-RAO Document 9 Filed 12/10/20 Page 1 of 2 Page ID #:63




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.    CV 20-10998-DMG (RAOx)                                   Date     December 10, 2020

 Title Baxter, Bailey and Associates, Inc. v. GLB Trucking, LLC et al.               Page     1 of 4


 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                               NOT REPORTED
              Deputy Clerk                                             Court Reporter

    Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
             None Present                                               None Present

 Proceedings: IN CHAMBERS—ORDER TO SHOW CAUSE WHY THIS CASE
              SHOULD NOT BE REMANDED TO LOS ANGELES COUNTY
              SUPERIOR COURT

           On October 6, 2020, Plaintiff Baxter, Bailey & Associates filed a Complaint in Los
 Angeles County Superior Court against Defendants GLB Trucking, Inc. (“GLB”), DCG
 Distribution, Forever Link International, Inc., LBK Shoes Corp., and World Net Consolidators,
 Inc., alleging breach of contract, open book account, account stated, quantum meruit, and unjust
 enrichment for unpaid freight bills. [Doc. # 1-1.] On December 3, 2020, Defendant GLB filed a
 Notice of Removal, asserting that federal question jurisdiction exists under 28 U.S.C. section
 1331. The next day, Plaintiff filed an Opposition to the Notice of Removal, and on December 8,
 2020, GLB filed a reply. [Doc. ## 6, 8.]

         The Court notes that the proper procedure for a plaintiff to contest removal is to file a
 properly noticed motion to remand in compliance with Local Rules 6 and 7. See C.D. Cal. L.R.
 6, 7. But before addressing the propriety or substance of the parties’ Opposition and Reply, GLB
 is ORDERED TO SHOW CAUSE whether it satisfied the statutory removal requirements.

         Under 28 U.S.C. section 1441, when removal is based on the Court’s original
 jurisdiction, “all defendants who have been properly joined and served must join in or consent to
 the removal of the action.” 28 U.S.C. § 1441(b)(2)(A). “[A] party seeking to remove a case to
 federal court has the burden of proving that all the requirements of removal have been met. That
 burden goes not only to the issue of federal jurisdiction, but also to questions of compliance with
 statutes governing the exercise of the right of removal.” See Parker v. Brown, 570 F. Supp. 640,
 642 (S.D. Ohio 1983); accord Riggs v. Plaid Pantries, Inc., 233 F. Supp. 2d 1260, 1264 (D. Or.
 2001).

           GLB has not explained why removal is proper even though the other Defendants did not
 join in the removal notice or otherwise indicate their consent to the removal of this action. Based


 CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
Case 2:20-cv-10998-DMG-RAO Document 9 Filed 12/10/20 Page 2 of 2 Page ID #:64




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.    CV 20-10998-DMG (RAOx)                                  Date     December 10, 2020

 Title Baxter, Bailey and Associates, Inc. v. GLB Trucking, LLC et al.              Page     2 of 4


 on Exhibit 1 attached to the Notice of Removal, it appears that at least one other Defendant,
 DCG Distribution, was served with a Summons. [Doc. # 1-1.]

        Accordingly, because it is not clear that the removal is procedurally proper, GLB is
 hereby ORDERED TO SHOW CAUSE why this action should not be remanded to Los
 Angeles County Superior Court for improper removal. GLB shall file a response by no later than
 December 16, 2020. Failure to timely file a satisfactory response by this deadline will result in
 the remand of this action to state court.

 IT IS SO ORDERED.




 CV-90                             CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
